Argued May 24, 1937.
On a clear, dry day plaintiff was riding as a guest in a motorcycle sidecar on the way to the mines where both he and the driver were employed. Defendant was driving an automobile in the opposite direction along the same highway and was making a left-hand turn into an intersecting street, as the motorcycle approached. A collision occurred from which plaintiff suffered severe injuries. The jury found both defendant and plaintiff guilty of negligence and their verdict, as molded, was for the defendant specifically.
There is ample evidence to sustain the finding that appellant was guilty of contributory negligence. The motorcycle was traveling at a high rate of speed without admonishment by him of the driver. The terrific force of the impact corroborates the testimony that the motorcycle was driven at an excessive speed. If the jury believed these facts it could find appellant had concurred in his driver's negligence.
Appellant took no exception, either special or general, to the charge, and failed to suggest any correction or amplification at its conclusion when given the opportunity by the court. But it may be said that, considering the charge as a whole (Casey v. Siciliano, 310 Pa. 238, 241), it is an accurate expression of the law applicable and not confusing.
Judgment affirmed. *Page 492